

116 HR 7249 IH: Our Money in China Transparency Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7249IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require annual reporting on the availability of Federal funds to persons and entities of China and activities conducted in collaboration with China, and for other purposes.1.Short titleThis Act may be cited as the Our Money in China Transparency Act.2.Report on funding(a)General report on Federal fundingThe Director of the Office of Management and Budget shall include in the budget materials submitted in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act a report that specifies with respect to each account in the Treasury for which Federal funds are requested in such budget the information described in subsection (c).(b)Additional report on Federal fundingThe head of each Federal department or agency shall include in the budget materials submitted in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act a report that specifies the information described in subsection (c) with respect to each account—(1)from which funds are made available to carry out the programs, projects, or activities of such department or agency; and(2)that is not included in the corresponding report required under subsection (a).(c)Report requirementsThe information described in this subsection is the following with respect to an account:(1)Each amount made available from such account during the preceding fiscal year to any Chinese person or entity, disaggregated by each such person or entity.(2)Each amount made available from such account during the preceding fiscal year to any Federal program, project, or activity conducted in partnership with a Chinese person or entity, disaggregated by each such partner.(3)Each amount made available from such account during the preceding fiscal year to any Chinese person or entity that is owned or controlled by a United States entity, disaggregated by each such United States entity.(4)Each amount made available from such account during the preceding fiscal year to any Federal employee for the purpose of carrying out any program, project, or activity in China, disaggregated by each such program, project, or activity.(5)Each amount made available from such account during the preceding fiscal year to any joint, collaborative, or bilateral effort between the United States and China, disaggregated by each such effort.(d)Initial reportThe first report submitted after the date of the enactment of this Act under subsection (a) or subsection (b) shall include the information described in subsection (c) with respect to the 10 preceding fiscal years.(e)DefinitionsIn this Act—(1)Chinese person or entityThe term Chinese person or entity means—(A)the Government of China;(B)the Chinese Communist Party;(C)any satellite or other foreign campus of a United States institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that is located in China;(D)an individual who is a citizen or national of China and permanently resides in China; and(E)any other entity organized under the laws of China, or any jurisdiction within China, including—(i)any United States branch of such entity; and(ii)any branch of a United States entity that is located in China.(2)United States entityThe term United States entity means—(A)an institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and(B)any other entity organized under the laws of the United States or any jurisdiction within the United States.